internal_revenue_service number release date index number ------------------------------ --------------------------------------------------------- -------------------------- ----------------------------- ---------------------------------------- department of the treasury washington dc person to contact ----------------- id no ------------------ telephone number ---------------------- refer reply to cc fip plr-140392-13 date date legend company a company b company c_corporation landlord landlord sub state a city entity type x assets business a business b business c ------------------------------------------------------------------------------------------------------------- ------ --------------------------------------- -------------------------------------------------------------------------- ------------------------------------------ ------------------------------- ---------------------- -------------- ------------------------- ----------------- --------------- -------------------- ---------------------------- ------------------------------ -------------------------------------------- plr-140392-13 business d date date date date date date date date date date date a b c d e f g h i j ------------------------------------ -------------------- -------------------------- -------------------- ------------------ -------------------- ---------------------- ---------------------- ------------------- -------------- ------------------- ------------------ ----- ----- -------- ---- ----- ----- ---- ---- ---- ---- plr-140392-13 k l m n o p q r s t u v w x y z aa bb cc dd ee ---- -- ---- - ------ ---- ---- ---- ---- ---- ---- ---- ---- ---- ------ ---- ------ ---- ---- ---- ---- plr-140392-13 ff ----- dear ------------------- this is in response to your letter dated date regarding whether payments received or to be received by taxpayer company a and together with entities disregarded from company a from corporation’s bankruptcy_estate corporation estate including amounts related to the settlement with company b the company b settlement will be treated either as qualifying_income under sec_856 and c of the internal_revenue_code code or excluded from gross_income for purposes of the gross_income tests of sec_856 and c pursuant to sec_856 facts company a is a publicly-traded real_estate_investment_trust reit specializing in ownership and leasing of business a business b and business c company a is a state a entity that is headquartered in city taxpayer’s business model is to lease its properties on a triple-net basis primarily to type x distributors and to a lessor extent individual operators its tenants operate the properties directly or sublet the properties to operators who operate business a business b and business d or other businesses at the properties as of date taxpayer owned a properties and leased b properties from third parties taxpayer’s c properties are located in d states as of date approximately e of taxpayer’s owned or leased properties were previously leased to corporation pursuant to a master lease master lease and taxpayer derived a majority of its revenue from the leasing of these properties under the master lease landlord in the master lease is a qualified_reit_subsidiary of company a on date corporation filed for chapter bankruptcy protection in the bankruptcy court taxpayer submitted claims of i ii iii iv over dollar_figuref million in unpaid rent over dollar_figureg million in real_estate_taxes over dollar_figureh million to repair properties that were not returned in accordance with the standards provided for in the master lease over dollar_figurei million to pay for the registration and removal of assets on the properties that were the responsibility of the tenant pursuant to the master lease plr-140392-13 v vi vii viii ix over dollar_figurej million in environmental remediation costs that were the responsibility of the tenant pursuant to the master lease over dollar_figurek million in expenses that were incurred to enter into new arrangements with tenants over dollar_figurel million in legal costs over dollar_figurem million in litigation settlements that involve items such as insurance claims received by corporation attributable to damages to taxpayer’s property that were required to be remitted to taxpayer or used for repairs on taxpayer’s property that were not undertaken other items that total less than dollar_figuren million taxpayer expects the above amounts to increase as damages accrue in addition the bankruptcy court has not yet determined which claims submitted by taxpayer and other creditors of corporation will be accepted in determining taxpayer’s proportionate interest in the liquidation of the corporation estate therefore taxpayer believes that it is not possible at this time to determine the total amount taxpayer will receive or to calculate the taxable_income that will result from claims received from the corporation estate taxpayer represents that some damages attributable to unpaid rent and real_estate_taxes may be payments attributable to rental income that have otherwise been included in taxpayer’s gross_income some of that rental income has been offset as a bad_debt expense and will be included in income when it is recovered some of the damages are attributable to payments that cover expenses that are capital expenditures reimbursements of expenses that are deducted and damages for which there may not have been any amount expended by taxpayer as of this time on date taxpayer entered into a stipulation with corporation and with the official committee of unsecured creditors in the bankruptcy proceedings the stipulation was approved and made an order by the bankruptcy court on date stipulation pursuant to the stipulation and taxpayer’s other pre-petition and post- petition claims taxpayer is entitled to recover an administrative claim capped at dollar_figureo million for the partial payment of fixed rent and performance of other obligations due from corporation under the master lease from date until possession of the properties subject_to the master lease was returned to taxpayer effective date administrative claim taxpayer’s administrative claim has priority over the claims of other creditors and certain of its other claims the bankruptcy court appointed a liquidating trustee liquidating trustee to oversee the liquidation of the corporation estate the liquidating trustee continues to oversee the corporation estate and pursue claims for the benefit of its creditors including those related to the recovery_of various deposits including surety bonds insurance_policy claims and claims made to state funded reimbursement programs plr-140392-13 during date the corporation estate filed a lawsuit against corporation’s former parent company b and certain of its affiliates collectively company c as well as the former directors and officers of corporation the company c claim the company c claim asserted among other claims that corporation’s sale of assets to company c during date constituted a fraudulent conveyance and that the assets or their value can be recovered from company c in addition the company c claim asserted that the former directors and officers violated their fiduciary duties to corporation in approving and effectuating the challenged sale and are liable for money damages the corporation estate lacked sufficient funds to pursue the company c claim taxpayer decided to pursue the company c claim in order to realize a meaningful recovery from the corporation estate as a result during date taxpayer entered into an agreement with the corporation estate to fund up to an aggregate amount of dollar_figurep million to fund the prosecution of the company c claim and certain liquidating trustee expenses_incurred in connection with the wind-down of the corporation estate litigation funding agreement the litigation funding agreement effectively provided taxpayer with the opportunity to share in more of the recovered proceeds than otherwise would have been the case and to recover more of taxpayer’s losses the litigation funding agreement provided taxpayer with the following more control_over the proceedings which would allow taxpayer to protect its interests during the course of the litigation and the right to receive a portion of the recovered proceeds shortly after receipt of such proceeds by the corporation estate and significantly before any remaining proceeds are allocated and distributed to the unsecured creditors in the liquidation of the corporation estate the litigation funding agreement was agreed to by the trustee of the corporation estate and approved by the bankruptcy court the litigation funding agreement provides that taxpayer is entitled to receive proceeds if any from the successful prosecution of the company c claim in an amount equal to the sum of i all funds advanced for wind-down costs and expert witness and consultant fees plus interest accruing at q per annum on such advances made by it plus ii the greater of a all funds advanced for legal fees and expenses relating to the prosecution of the company c claim plus interest accruing at q per annum on such advances made by it or b r of the gross_proceeds from any settlement or favorable judgment obtained by the liquidating trustee due to the company c claim taxpayer advanced dollar_figures million in the aggregate to the corporation estate pursuant to the litigation funding agreement of the dollar_figures million dollar_figuret million was advanced for wind-down costs and expert witness fees and dollar_figureu was advanced for litigation costs the litigation funding agreement also provides that taxpayer is entitled to be reimbursed for up to dollar_figurev million of its legal fees in connection with the litigation funding agreement taxpayer has recorded on its financial statements a receivable of dollar_figurew million as of date which includes amounts advanced accrued interest and amounts due for reimbursable legal fees it incurred in connection with the litigation funding agreement taxpayer’s counsel has indicated to taxpayer that the terms in the litigation funding agreement plr-140392-13 are terms similar to those in other situations where an insolvent bankrupt estate required funds to pursue a legal claim did not have the funds to pursue the claim itself and only one creditor of the estate in this case taxpayer provided the funds needed to pursue the claim during date landlord assigned its rights in the litigation funding agreement to landlord sub an entity wholly owned by landlord on date the bankruptcy court issued an order approving the company b settlement corporation estate company c and certain directors and officers of corporation agreed to settle the company c claim the terms of the settlement include a release of the defendants from the claims alleged by the corporation estate in the company c claim and a collective payment by or on behalf of the defendants to the corporation estate of approximately dollar_figurex million the company b settlement above during date taxpayer received from the corporation estate dollar_figurey million from the proceeds of the company c claim this was comprised of approximately dollar_figuret million related to advances for wind-down costs and expert witness and consultant fees dollar_figurez million of accrued interest on those advances dollar_figureaa million as a share of the proceeds received such amount being greater than amounts advanced for legal fees and expenses plus interest accruing on such advance dollar_figurev million for reimbursable legal fees dollar_figurebb million for the remainder of its administrative claim and dollar_figurecc million of interest that had accrued on its administrative claim over time taxpayer had previously received approximately dollar_figuredd million from the corporation estate in connection with its administrative claim in addition to the amounts already received taxpayer expects to receive up to an additional dollar_figureee million withheld from the proceeds of the company c claim by the liquidating trustee in connection with the alleged failure of taxpayer to fund an advance for legal fees and expenses when properly made by the liquidating trustee taxpayer also expects to receive its allocable share of the liquidated assets of the corporation estate remaining after deductions for administrative expenses_incurred or to be incurred by the corporation estate remainder share and collectively with all other_amounts received or to be received from the corporation estate the taxpayer recovery in summary taxpayer suffered damage resulting from lost rents unpaid real_estate_taxes and environmental liabilities and other expenses relating to the properties previously leased to corporation as a result of corporation’s default under the master lease and its filing of bankruptcy taxpayer indicated in bankruptcy filings that its damages exceeded dollar_figureff million taxpayer entered into the litigation funding agreement which allowed the corporation estate to pursue legal action and enhanced taxpayer’s claims against the limited assets of the corporation estate in order to substantially increase taxpayer’s recovery_of its damages resulting from the tenant’s default of its obligations under the master lease plr-140392-13 at best it is estimated that the total of all amounts ultimately recovered by taxpayer from the corporation estate would still be only a fraction of the damages incurred by taxpayer due to corporation’s default under the master lease law sec_856 provides that at least percent of a reit’s gross_income must be derived from dividends interest rents_from_real_property gain from the sale_or_other_disposition of stock securities and real_property other than property in which the corporation is a dealer abatement and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees and gain from certain_sales or other dispositions of real_estate_assets sec_856 provides that at least percent of a reit’s gross_income must be derived from rents_from_real_property interest on obligations secured_by real_property gain from the sale_or_other_disposition of real_property other than property in which the corporation is a dealer dividends from reit stock and gain from the sale of reit stock abatements and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees gain from certain_sales or other_disposition of real_estate_assets and qualified_temporary_investment_income sec_856 provides in relevant part that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part whether any item_of_income or gain which - i does not otherwise qualify under sec_856 or c may be considered as not constituting gross_income for purposes of sec_856 or c or ii otherwise constitutes gross_income not qualifying under sec_856 or c may be considered as gross_income which qualifies under sec_856 or c sec_856 provides that for purposes of sec_856 and c the term rents_from_real_property includes rents from interests_in_real_property charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and rent attributable to personal_property under certain circumstances specified in sec_856 sec_61 provides that except as otherwise provided gross_income includes all income from whatever source derived the legislative_history underlying the tax treatment of reits indicates that the central concern behind the gross_income restrictions is that a reit’s gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive plr-140392-13 income sources and not from the active_conduct_of_a_trade_or_business the legislative_history also indicates that congress intended to equate the tax treatment of reits with the treatment accorded regulated_investment_companies rics the staff of the joint_committee on taxation in its general explanation of the tax legislation enacted in the 110th congress describes sec_856 as follows the provision authorizes the treasury_department to issue guidance that would allow other items of income to be excluded for purposes of the computation of qualifying gross_income under either the percent or the percent test respectively or to be included as qualifying_income for either of such tests respectively in appropriate cases consistent with the purposes of the reit provisions footnote of the general explanation provides that income that is statutorily excluded from gross_income computations under the provision is not intended to be within the authority to include as qualifying_income joint_committee on taxation staff general explanation of the tax legislation enacted in the 110th congress cong 2d sess analysis under the facts of this case any amounts that taxpayer will receive from corporation estate including amounts related to the company b settlement remainder share and taxpayer recovery are not specifically described in sec_856 or the regulations thereunder the dispute that resulted in the remainder share was attributable to corporation’s unpaid amounts under the master lease such amounts if paid to taxpayer would have produced qualifying_income under sec_856 and c corporation’s bankruptcy and the intervening company b settlement should not cause any portions of the remainder share attributable to such unpaid amounts under the master lease to be treated as nonqualifying income pursuant to sec_856 income may be either considered as not constituting gross_income under sec_856 and c or as qualifying gross_income under those provisions accordingly we conclude that the amount of taxpayer’s allocable share of the remainder share that would have qualified as rents_from_real_property as defined in sec_856 will be treated as rents_from_real_property under sec_856 and c pursuant to sec_856 to the extent such amounts have not been included in the gross_income of the reit in a prior year furthermore any amounts taxpayer receives from the taxpayer recovery to the extent that such amounts are treated as interest for federal_income_tax purposes will be qualifying_income for purposes of sec_856 pursuant to sec_856 lastly we rule that except as otherwise provided for here the remainder of the taxpayer recovery is excluded from gross_income for purposes of sec_856 and c as provided for in sec_856 under the facts of the instant case excluding the remainder of the taxpayer recovery from gross_income for purposes of sec_856 and c does not interfere with congressional policy objectives in enacting the income tests under those provisions plr-140392-13 conclusion based on the facts and representations submitted by taxpayer we rule that the portion of the remainder share received or to be received by taxpayer in proportion to the claims accepted by the bankruptcy court that are attributed to the unpaid amounts of corporation under the master lease that if received would have qualified as rents_from_real_property as defined in sec_856 will be treated as rents_from_real_property under sec_856 and c to the extent such amounts have not been included in the gross_income of the reit in a prior year pursuant to sec_856 the portion of the taxpayer recovery to the extent it would otherwise be included in the gross_income of taxpayer will be qualifying_income for purposes of c to the extent it is treated as interest for federal_income_tax purposes pursuant to sec_856 the remainder of the taxpayer recovery to the extent it would otherwise be included in the gross_income of taxpayer will be excluded from gross_income for purposes of the gross_income tests of sec_856 and c pursuant to sec_856 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely jonathan d silver jonathan d silver assistant to the branch chief branch office of associate chief_counsel financial institutions products
